Title: To John Adams from Louisa Catherine Johnson Adams, 7 February 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John





7-10 Feb, 1823



7 Feby. We remained at home all the Evening Morning—Mr Adams dined at the Capitol with Mr Mrs L Hill and walked part of the way home which encreased his Cold and was quite unwell when he got to Mrs. Brown’s where we all went to a Ball which was very splendid and elegant—I had a great deal of conversation with many person’s and one with Mr Archer of Virginia upon second marriages which was quite interesting Mr. Addington and myself frequently have long chats—He is a pleasant well bred man who has travelled and seen something of the world and although he does not appear to me to be very deep he has a cultivated mind and enough of that showy conversation that leads to the idea that he knows much more than he really does with just modest assurance enough to maintain a higher standing in society than as to talents Nature seems to have intended him. He is Nephew to Lord Sidmouth who was formerly Speaker of the House of Common’s Mr Clay is playing a new game—I always mistrust these sudden changes and though I do not interfere in Politicks it is difficult for me to avoid knowing transactions which are before the publick and continually discussed before me and which places a man in the strongest light as an enemy to my husband—How much discretion and discernment it requires to be the Wife of a great man, and how very difficult to avoid irritating enmity without an appearance of fawning and intrigue which is dispicable to the Soul of a virtuous woman, to endeavour to conciliate those whose good opinion it is worth while to secure—It has ever been my desire to obtain the esteem and good will of men whose respectable characters shining qualities or superior abilities make them objects of public praise or notoriety—I care not of what party—
8 The Girls paid visits in George Town notwithstanding the day was so cold it was hardly supportable—In the Eveng we remained at home and Mrs. Smith came over as Mr Laborie had engaged to come and read a french Comedy to us.—He however disappointed us and we had a visit from Mr Petry at near ten o clock who sat with us more than an hour—My house is now very attractive and I every day deplore the necessity I am under of wasting time which I could enjoy so agreeably, in empty show and flighty conversation in crowded parties—To be an object of attention to the busy censorious multitude, whose praise is tinctured by envy, and whose approval is embittered by irony—To person’s so situated there is only one course to pursue, and that is to rush on impetuously, without enquiring why or wherefore, lest reflection should make me shrink from a life altogether so wearisome, so toilsome, and in a religious point view so unprofitable—The addition of Miss Hopkinson to our society is delightful, for mind scintilates in every glance of her eye, and that mind though enthusiastic and brilliant, is corrected by sound judgment, right principles and the most unpretending sweetness of manners.—This is a Girl after my own heart, and when I look at her I grieve over again if I could ever cease to lament the loss of the lovely creature which God for wise purposes thought fit to take from me, least I should adore the creature and forget my Creator—
9 I slept so late from absolute weariness that it was too late to go to Church when I awoke—Mr. A— went to Bakers Church and heard Mr. Breckenridge who gave them a curious Sermon describing "Voltaire, Hume, Tom Paine, and Mahomet with all their disciples forming a Conclave in Hell"—And although the picture was aweful there it unfortunately proved that Madme. de Stael’s observation is correct, that “there is not much more than a hair’s breadth between the sublime and the ridiculous" It were perhaps more prudent not to force the errors of transcendent genius into light which by interesting curiosity spreads the deadly and dangerous doctrines of infidelity—We passed the Evening sociably at Mrs. Browns where we found a small party, among whom was Miss Spear whose tongue is a glaive which inspires terror and cuts into the very soul She is an old Maiden Belle whose hoard of accrimony is ever venting itself against the stupid generation of mankind who had not wit to appreciate her rare qualities and hand down transcripts of her perfections to posterity for the benefit of the future race—I have but little acquaintance with her but at all events cry her mercy as I should sink under her lash—She is a Hebe of sixty still crowned with roses and perhaps still not unwilling to adopt the Myrtle loves own plant—
10 The weather dull and the boys are about leaving us which makes our hearts more sad than the weather—In the Evening we all went to Col Tayloes and being already out of spirits passed the most unpleasant Eveng Col and Mrs Tayloe have always lived upon the most friendly terms with my family—Their family is of the highest respectability in Virginia but among the whole of them there is not one above mediocrity in point of talents Their wealth and high standing in their own State gives them great influence and they are ever tendering proffers of their services and friendship—Mr Clay last Evening took an opportunity of assuring me that it was his wish to be on friendly terms with me and my family and expressed a hope that if he did not come to my Tuesdays that I should not believe it was intended as a mark of enmity.—







